      Case 1:20-cr-00053-JRH-BKE Document 54 Filed 05/25/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


UNITED STATES OF AMERICA


      V.                                              CR 120-053


KHALLID MARQWESE WRIGHT


                                      ORDER



      After a careful, de novo review of the record, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES Defendant's motions to suppress,(doc. no. 25).

      SO ORDERED this               day of /KoM ^ , 2021, at Augusta, Georgia.


                                         J. RANeM^ HALL,CHIEF JUDGE
                                         UNITEC^ATES DISTRICT COURT
                                                 •RN DISTRICT OF GEORGIA
